Exhibit IMPLANT SCIENCES CONTINUES THE DIVESTITURE OF NON-STRATEGIC ASSETS WAKEFIELD, MA.July 2, 2008…Implant Sciences Corporation (AMEX: IMX), a high technology supplier of sophisticated systems and sensors for the homeland security market and related industries, today announced the execution of a definitive agreement selling certain assets used in the production of coating medical products.The Company received gross cash proceeds of approximately $750,000 in connection with this sale.Earlier this year, the Company informed its medical coating customers that it would be exiting this business by the end of calendar 2008.As a result, beginning with the financial statements for the quarter ended March 31, 2008, the Company reported sales from its medical reporting unit as discontinued operations. “Our operating plan calls for the complete withdrawal from our medical and semiconductor businesses by the end of the calendar year,” said Phillip C.
